DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
Specification
The title of the invention is not descriptive.  
The present title states, “Method, Device, And Computer Program Product For Information Processing”.
A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the first field does not comprise the separators.”
Claim 10 recites, “10. The device of claim 7, wherein the path information comprises a first field indicating paths to parent directories of the items, a second field indicating separators, and a third field indicating names of the items, and”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 7, and 14 recite the limitations “in response to an update request for a first item in a file system, updating, by a system comprising a processor, first attribute information associated with the first item in an ordered data set, the ordered data set comprising a plurality of entries corresponding to a plurality of items in the file system, the plurality of entries indicating path information of storage paths of the plurality of items and attribute information associated with the plurality of items, and entries corresponding to items under the same directory being consecutively organized in the ordered data set; determining a second item associated with the first item from the file system, wherein a parent directory of the second item is the same as that of the first item; acquiring second attribute information associated with the second item from the ordered data set; and determining, based on at least the first attribute information and the second attribute information, attribute information associated with the parent directory.” The claim(s) recites a series of steps and therefore is a process.
The limitation of  “in response to an update request for a first item in a file system, updating, by a system comprising a processor, first attribute information associated with the first item in an ordered data set” in claim 1, 7 and 14, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “update request” in the context of this claim encompasses the user manually requesting to update or to modify. 
Similarly, the limitation based on the “update request”, updating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “updating” in the context of this claim encompasses that the user updating first attribute information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “determining a second item associated with the first item from the file system, wherein a parent directory of the second item is the same as that of the first item; acquiring second attribute information associated with the second item from the ordered data set; and determining, based on at least the first attribute information and the second attribute information, attribute information associated with the parent directory” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). 
The limitations “acquiring second attribute information associated with the second item from the ordered data set”, has been used in conjunction with “determining, based on at least the first attribute information and the second attribute information, attribute information associated with the parent directory”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Therefore, claim 1, 7 and 14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 6, 8 – 13 and 15 – 20, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first item comprises a directory or a file”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  Same rationale applies to claims 8 and 15, since it also recites limitations equivalent to merely saying “apply it”. 
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining the second item comprises: determining, based on the path information, a second path associated with the parent directory and different from a first path where the first item is located; and determining the second item based on the second path”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 9, 16 and 17, since they also recite limitations that further elaborate on the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the path information comprises a first field indicating paths to parent directories of the items, a second field indicating separators, and a third field indicating names of the items, and the first field does not comprise the separators”, which further elaborates on the abstract idea by specifying data types or information that is used in the profile generation, and therefore, does not amount to significantly more. Same rationale applies to claims 10, 11 and 18, since they recite similar limitations.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the plurality of entries is organized sequentially in the ordered data set in order of characters of the path information”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 12 and 19, since they also recite limitations that further elaborate on the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “updating the attribute information associated with the parent directory in the ordered data set”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 13 and 20, since they also recite limitations that further elaborate on the abstract idea.
Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0009484 issued to Seishiro Hamanaka et al. (“Hamanaka”) and further in view of USPGPUB 2015/0310034 issued to Peter Godman et al. (“Godman”).
With respect to claims 1, 7 and 14, Hamanaka discloses a method, a device and a computer program product, comprising: 
in response to an update request for a first item in a file system (Para [0094]: the file system interface processor requests the file system information manager to update the relevant file management record. (It should be noted that this update request includes a command to update the parent directory record, unlike those in the conventional file systems)), 
updating, by a system comprising a processor (Para [0095]: upon receipt of the above request, the file system information manager commands the parent directory record storage processor to update a relevant parent directory record), first attribute information associated with the first item in an ordered data set, the ordered data set comprising a plurality of entries corresponding to a plurality of items in the file system (Para [0095]: The parent directory record storage processor 122a then puts the parent directory identifier of the manipulated file to its file management record. More precisely, the parent directory record storage processor 122a requests the disk manager 125 to write the parent directory identifier into a storage area where the file management record of the manipulated file resides. The disk manager 125 then writes that parent directory identifier to an appropriate block of the HDDs 103, 103a, and 103b, which constitute the data storage subsystem 140), 
the plurality of entries indicating path information of storage paths of the plurality of items and attribute information associated with the plurality of items (Figure 5 and Figure 11, item 121, the application 21 concatenates all the recorded file names in the order that they are obtained at step S117, thus compiling the complete path name of the specified file), and entries corresponding to items under the same directory being consecutively organized in the ordered data set (Para [0098 – 0099]: the path name search process that has been outlined above. This process is executed according to the following steps, where files and directories are treated equivalently (i.e., the terms "target file," "child file," and "file name" can also mean "target directory," "child directory," and "directory name," respectively. The application obtains the root directory identifier of the file system where the file of interest resides);
determining a second item associated with the first item from the file system, wherein a parent directory of the second item is the same as that of the first item (Figure 8, item 106, Para [0104]: The application 21 searches the obtained list for a child file that has the same identifier as the current target files. This step S106 always finds a hit because, by definition, the current target file resides in the current parent directory).
Hamanaka discloses claimed subject matter substantially as claimed. However, Hamanaka does not explicitly discloses “acquiring second attribute information associated with the second item from the ordered data set; and determining, based on at least the first attribute information and the second attribute information, attribute information associated with the parent directory” as claimed. 
Godman discloses claimed acquiring second attribute information associated with the second item from the ordered data set; and determining, based on at least the first attribute information and the second attribute information, attribute information associated with the parent directory (see abstract and Figure 4: involves receiving multiple changes in which each change affects file contained by a directory (402). An aggregation operation is reflected on attribute of the files that is contained by the directories of a subtree of the tree which is defined by the directory. A value of the metric stored in the directory's inode data is updated to reflect any alterations to the attributes of the files).
Both of Hamanaka and Godman are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Hatanaka with the teachings of Godman so that the performance and allocation of resources in both large and scalable filesystems are facilitated by allowing for rapid and easy access to current filesystem attributes. 
In a modified system, the efficiency of the facility is improved. An improved representative sampling of the composition of the data in the filesystem tree structure is achieved. The latency, performance fluctuations and increased I/O costs are avoided by maintaining for each directory in a filesystem tree.



As to claims 2, 8 and 15, the first item comprises a directory or a file (Hamanaka, Para [0078]: This file system contains a plurality of directories 31 to 35 and files 41 to 44). 
As to claims 3, 9, 16 and 17, determining the second item comprises: determining, based on the path information, a second path associated with the parent directory and different from a first path where the first item is located; and determining the second item based on the second path (Hamanaka, Para [0078]: The first directory 31 is the root directory, which is located on the topmost position in the tree structure and has two immediate child directories 32 and 33. Immediately below the second directory 32 are one child directory 34 and two files 41 and 42. The third directory 33, on the other hand, has one child directory 35 and one file 43. The fourth directory 34 accommodates two files 42 and 43, and the fifth directory 35 contains one file 44).
As to claims 4, 10, 11 and 18, the path information comprises a first field indicating paths to parent directories of the items, a second field indicating separators, and a third field indicating names of the items, and the first field does not comprise the separators (Hamanaka, Para [0006]: each directory accommodates files and child directories (also called "subdirectories"), and the file system has to manage such hierarchical relationships among such objects. Conventional file systems achieve this by maintaining management data of each individual directory. Every file can therefore be reached by following the directory structure from top to bottom, if its path name and file name are given. Para [0079]: the directories 31 to 35 and files 41 to 44 are organized in a tree structure, in which the use of hard links enables the files 42 and 43 to belong to two parent directories without duplicating their substantive data content. The file 42 is a child of the second directory 32, besides being a child of the fourth directory 34. Likewise, the file 43 is a child of the third directory 33, besides being a child of the fourth directory 34).
As to claims 5, 12 and 19, the plurality of entries is organized sequentially in the ordered data set in order of characters of the path information (Hamanaka, Para [0078]: FIG. 5 shows an example of a file system structure according to the present embodiment. This file system contains a plurality of directories 31 to 35 and files 41 to 44. The first directory 31 is the root directory, which is located on the topmost position in the tree structure and has two immediate child directories 32 and 33. Immediately below the second directory 32 are one child directory 34 and two files 41 and 42. The third directory 33, on the other hand, has one child directory 35 and one file 43. The fourth directory 34 accommodates two files 42 and 43, and the fifth directory 35 contains one file 44). 
As to claims 6, 13 and 20, updating the attribute information associated with the parent directory in the ordered data set (Hamanaka, Para [0045]: The parent directory record manager 4 starts its task when the file manipulation handler 3 has placed a file in the storage space 1. It defines or updates the parent directory record of that file by finding and setting the identifier of its parent directory. If a given file belongs to two or more directories, the parent directory record should include all the relevant parent directory identifiers. See the file id again. In this example, the parent directory record manager 4 sets two parent directory identifiers "b" and "c" into the parent directory record 2d, thereby indicating that the file 1d is under the second and third directories 1b and 1c.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (USP 7,171,431): a set of instructions to search a file using an input keyword. The file is searched by an attribute information search module by comparing registered keyword with the input keywords. The file is again searched by an entire document search module by comparing an entire file and the input keyword. The registered keyword is changed by a change module based on the result of the entire document search module.
Watkins (USPGPUB 2001/0054042): a relational database stores attributes of the managed files. An object oriented manager connected to the database, changes the managed file by modifying the stored attributes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 30, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162